DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 08/01/2019 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
At claim 1 line 1, claim 1 line 4, claim 5 line 1, claim 5 line 4, claim 6 line 1 and claim 6 line 4 “the engine” should read --the internal combustion engine--.
At claim 5 line 4 “the method” should read --the control method--.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an Examiner’s statement of reasons for allowance:

Regarding claim 1, MIYAMOTO discloses a controller (20) for an internal combustion engine, the engine including a direct injection system having a direct injection valve (32), which injects fuel into a combustion chamber (3), and a port injection system having a port injection valve (31), which injects fuel to an intake port (4), the controller being configured to 
execute a process of switching, according to an engine operational state, among a direct injection mode, in which fuel is injected only from the direct injection valve, a port injection mode, in which fuel is injected only from the port injection valve, and a dual injection mode, in which fuel is injected from both the direct injection valve and the port injection valve (i.a. 0054),
execute a provisional determination process (S102) of provisionally determining whether there may be an anomaly in the injection system (0106 line 5), and 
if it is determined that there is an anomaly in the provisional determination process (YES, S105), execute an anomaly determination process (S106-S111).
LUPO teaches internal combustion engines configured to perform automatic stop (col. 1 lines 26-31) are well known in the art.
The prior art fails to teach or render obvious the claim limitations “when the direct injection mode and the port injection mode are each defined as a single injection mode, execute an anomaly determination process of determining whether there is an anomaly in the injection system that is implementing the single injection mode during implementation of the single injection mode, [execute a provisional determination process of provisionally determining whether there may be an anomaly in the injection system] that is implementing the single injection mode during the implementation of the single injection mode,” and “[execute] an idle determination process of prohibiting the automatic stop and executing, during an idle operation, [the anomaly determination process] by implementing an injection mode that uses only the injection system provisionally determined to have an anomaly in the provisional determination process” in the manner defined by instant amended claim 1.
Regarding claim 5, MIYAMOTO discloses a control method for an internal combustion engine, the engine including a direct injection system having a direct injection valve (32), which injects fuel into a 
a process of switching, according to an engine operational state, among a direct injection mode, in which fuel is injected only from the direct injection valve, a port injection mode, in which fuel is injected only from the port injection valve, and a dual injection mode, in which fuel is injected from both the direct injection valve and the port injection valve (i.a. 0054); 
a provisional determination process (S102) of provisionally determining whether there may be an anomaly in the injection system (0106 line 5); and 
if it is determined that there is an anomaly in the provisional determination process (YES, S105), execute an anomaly determination process (S106-S111).
LUPO teaches internal combustion engines configured to perform automatic stop (col. 1 lines 26-31) are well known in the art.
The prior art fails to teach or render obvious the claim limitations “an anomaly determination process of determining, when the direct injection mode and the port injection mode are each defined as a single injection mode, whether there is an anomaly in the injection system that is implementing the single injection mode during implementation of the single injection mode,” and “an idle determination process of…prohibiting the automatic stop and executing, during an idle operation, the anomaly determination process by implementing an injection mode that uses only the injection system provisionally determined to have an anomaly in the provisional determination process” in the manner defined by instant amended claim 5.
Regarding claim 6, MIYAMOTO discloses a controller (20) for an internal combustion engine, the engine including a direct injection system having a direct injection valve (32), which injects fuel into a combustion chamber (3), and a port injection system having a port injection valve (31), which injects fuel to an intake port (4), wherein 
the controller comprises processing circuitry (implied), and the processing circuitry is configured to 
execute a process of switching, according to an engine operational state, among a direct injection mode, in which fuel is injected only from the direct injection valve, a port injection mode, 
execute a provisional determination process (S102) of provisionally determining whether there may be an anomaly in the injection system (0106 line 5), and 
if it is determined that there is an anomaly in the provisional determination process (YES, S105), execute an anomaly determination process (S106-S111).
LUPO teaches internal combustion engines configured to perform automatic stop (col. 1 lines 26-31) are well known in the art.
The prior art fails to teach or render obvious the claim limitations “when the direct injection mode and the port injection mode are each defined as a single injection mode, execute an anomaly determination process of determining whether there is an anomaly in the injection system that is implementing the single injection mode during implementation of the single injection mode, [execute a provisional determination process of provisionally determining whether there may be an anomaly in the injection system] that is implementing the single injection mode during the implementation of the single injection mode,” and “[execute] an idle determination process of prohibiting the automatic stop and executing, during an idle operation, [the anomaly determination process] by implementing an injection mode that uses only the injection system provisionally determined to have an anomaly in the provisional determination process” in the manner defined by instant amended claim 6.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KITADA (US 2018/0058359) teaches a two-part anomaly determination process (Figs. 2-3) but also fails to disclose selecting either only PI or DI modes during the two-part process, and also fails to disclose prohibiting an automatic stop function after the provisional process and before the anomaly determination process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747